Title: Joseph Darmsdatt to Thomas Jefferson, 24 June 1812
From: Darmsdatt, Joseph,Cardozo, Abraham
To: Jefferson, Thomas


          
            Sir
            Acording your order I have send 6 Bls Herring to mess Brown & Co—to Lynchburg—& shal send 6 Bls H & 1 Bls Shad to milton by mr Randolph Boat who is not arivet there
            I am Sir with respect yours SerJ Darmsdatt
          
          
             Account at head of text, above salutation:
            
              
                Thomas Jefferson Esqe
              
              
                Bought of Joseph Darmsdatt
              
              
                1812
              
              
                June 24
                
                12 Barrels herrings
                6¼
                75.00
              
              
                
                
                1 Barrel of Shads
                
                6:50
              
              
                
                
                Toll of 13 Barrels 7/2
                
                1:35
              
              
                
                
                Drayage of 2 Loads
                
                50
              
              
                
                
                
                
                $ 83:35
              
            
          
        